DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 02/19/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 20110130916) in view of Kim (US 20190262992).

Claim 1,   Mayer discloses remote monitoring device for a fleet of autonomous motor vehicles making it possible for an operator to pilot the fleet remotely and comprising at least one display screen, the monitoring device being able to receive at least one piece of information from at least a first sensor monitoring the environment of a vehicle of interest in the fleet, the monitoring device being able to display the at least one piece of information on the display screen, the monitoring device comprising [see at least p0058, 0063, 0067 - 0068, p0173 – p0183; Figs 2, 3A, 18A, 18B -   system 100 has a "vehicle side" comprising a plurality of vehicles 2, 3, and a user or "backend side" comprising a remote monitoring and diagnostic system (RDS) server or computer ("central monitoring station") 30 and one or more user devices 40 having RDS client modules or RDS software 41, which communicates with the RDS server 30. The central monitoring station 30 and user device(s) 40 may be combined or separate. Fleet vehicles 2, 3 are all in wireless communication with the central monitoring station 30;  RDS server 30 transmits, records, and/or analyzes vehicle operation information and other vehicle information and statistics received from the vehicle side, and provides vehicle data to the user device 40. The user device 40 displays the vehicle information to a user and provides an interface for certain user commands to be sent to the HEV]; 
	Mayer does not specifically disclose a processing module configured to determine a measuring  uncertainty of the at least one piece of information sent by the at least one first sensor and/or to measure a lag between the sending of the at least one piece of information by the at least one first sensor and the display of the at least one piece of information on the display screen; and a limiting module configured to limit the piloting of said vehicle of interest by the operator as a function of the determined uncertainty and/or the measured lag.






	However, KIM discloses a control method for a mobile robot and an apparatus for supporting the control method, the control method being capable of solving a problem of a user's sense of difference in robot operation due to a communication delay and/or iterative mode changes. As shown in FIG. 4, the control apparatus 100 may generate a target control value 29 based on a remote control value 23 input through the remote control system 20, a control value 25 (hereinafter referred to as an “autonomous control value”) generated by an autonomous driving module 21, and the like. In this case, the control apparatus 100 may adjust the proportions in which the remote control value 23 and the autonomous control value 25 are reflected in the target control value 29, based on various factors such as a communication delay between the remote control system 20 and the mobile robot 30, a risk of collision, and a level of complexity of surrounding environments. Referring to FIG. 7, the control apparatus 100 may be configured to include a control value acquisition module 110, a delay determination module 120, an autonomous driving module 130, an information acquisition module 140, a weight determination module 150, and a target control value determination module 160; delay determination module 120 determines a communication delay between the remote control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7. As shown in Fig.9, a weight 41 for a remote control value (hereinafter referred to as a “remote weight”) and a weight 43 for an autonomous control value (hereinafter referred to as an “autonomous weight”) may be determined as values that are inversely proportional to each other. In detail, as the communication delay increases, the remote weight 41 may be determined as a larger value, and the autonomous weight 43 may be determined as a smaller value. This is to improve the safety of the mobile robot 30 by increasing the proportion in which the autonomous control value is reflected in the target control value as the communication delay increases.
Also, the control apparatus 100 may determine the autonomous weight 43 as the maximum value and determine the remote weight 41 as the minimum value in response to determination that the communication delay is greater than or equal to a predetermined threshold value 45. For example, as shown in FIG. 9, when the weight for each control value has a value from 0 to 1, the control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode [see at least p0011, 0017, 0063 – 0066, 0096 - 0097  and Figs 1, 2, 4, 7 and 9]. See also at least p0004 which states there is delay In both way communication on from the robot sensor to the remote control and other way around.

Therefore, it would have been obvious to modify Mayer to include  a processing module configured to determine a measuring  uncertainty of the at least one piece of information sent by the at least one first sensor and/or to measure a lag between the sending of the at least one piece of information by the at least one first sensor and the display of the at least one piece of information on the display screen; and a limiting module configured to limit the piloting of said vehicle of interest by the operator as a function of the determined uncertainty and/or the measured lag, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions. 

	
Claim 10,  Mayer discloses a limiting method implemented using a remote monitoring device for a fleet of autonomous motor vehicles, the monitoring device allowing the remote piloting of the fleet by an operator and comprising at least one display screen, the limiting method comprising the following steps: - receiving at least one piece of information from at least one first sensor monitoring the environment of a vehicle of interest of the fleet; displaying the at least one piece of information on a display screen;  [see at least p0058, 0063, 0067 - 0068,  p0173 – p0183; Figs 2, 3A, 18A, 18B -  system 100 has a "vehicle side" comprising a plurality of vehicles 2, 3, and a user or "backend side" comprising a remote monitoring and diagnostic system (RDS) server or computer ("central monitoring station") 30 and one or more user devices 40 having RDS client modules or RDS software 41, which communicates with the RDS server 30. The central monitoring station 30 and user device(s) 40 may be combined or separate. Fleet vehicles 2, 3 are all in wireless communication with the central monitoring station 30;  RDS server 30 transmits, records, and/or analyzes vehicle operation information and other vehicle information and statistics received from the vehicle side, and provides vehicle data to the user device 40. The user device 40 displays the vehicle information to a user and provides an interface for certain user commands to be sent to the HEV]; 
Mayer does not specifically disclose determining a measuring uncertainty of the at least one piece of information sent by the at least one first sensor and/or measuring a lag between the sending of the at least one piece of information by the at least one first sensor and the display of the at least one piece of information on the display screen; and  limiting the piloting of said vehicle of interest by the operator as a function of the determined uncertainty and/or the measured lag.
However, Kim discloses a control method for a mobile robot and an apparatus for supporting the control method, the control method being capable of solving a problem of a user's sense of difference in robot operation due to a communication delay and/or iterative mode changes. As shown in FIG. 4, the control apparatus 100 may generate a target control value 29 based on a remote control value 23 input through the remote control system 20, a control value 25 (hereinafter referred to as an “autonomous control value”) generated by an autonomous driving module 21, and the like. In this case, the control apparatus 100 may adjust the proportions in which the remote control value 23 and the autonomous control value 25 are reflected in the target control value 29, based on various factors such as a communication delay between the remote control system 20 and the mobile robot 30, a risk of collision, and a level of complexity of surrounding environments. Referring to FIG. 7, the control apparatus 100 may be configured to include a control value acquisition module 110, a delay determination module 120, an autonomous driving module 130, an information acquisition module 140, a weight determination module 150, and a target control value determination module 160; delay determination module 120 determines a communication delay between the remote control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7. As shown in Fig.9, a weight 41 for a remote control value (hereinafter referred to as a “remote weight”) and a weight 43 for an autonomous control value (hereinafter referred to as an “autonomous weight”) may be determined as values that are inversely proportional to each other. In detail, as the communication delay increases, the remote weight 41 may be determined as a larger value, and the autonomous weight 43 may be determined as a smaller value. This is to improve the safety of the mobile robot 30 by increasing the proportion in which the autonomous control value is reflected in the target control value as the communication delay increases.
Also, the control apparatus 100 may determine the autonomous weight 43 as the maximum value and determine the remote weight 41 as the minimum value in response to determination that the communication delay is greater than or equal to a predetermined threshold value 45. For example, as shown in FIG. 9, when the weight for each control value has a value from 0 to 1, the control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode [see at least p0011, 0017, 0063 – 0066, 0096 - 0097  and Figs 1, 2, 4, 7 and 9].  See also at least p0004 which states there is delay In both way communication on from the robot sensor to the remote control and other way around. 
Therefore, it would have been obvious to modify Mayer to include  a processing module configured to determine a measuring  uncertainty of the at least one piece of information sent by the at least one first sensor and/or to measure a lag between the sending of the at least one piece of information by the at least one first sensor and the display of the at least one piece of information on the display screen; and a limiting module configured to limit the piloting of said vehicle of interest by the operator as a function of the determined uncertainty and/or the measured lag, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.

Claim 2, Mayer discloses the monitoring device according to claim 1, wherein at least one piece of information is chosen from the group consisting of: - a geographical position of the vehicle of interest; - a speed of the vehicle of interest; - an acceleration of the vehicle of interest; - a geographical position of an element surrounding the vehicle of interest; - a speed of an element surrounding the vehicle of interest; - an acceleration of an element surrounding the vehicle of interest; and - a classification of an element surrounding the vehicle of interest  [see at least p0173 – 0183 and Figs 18A – 18B - GUI 450 displays geographical information associated with the actual, recorded vehicle GPS data of a vehicle. According to this embodiment, the individual icons 145, 146, 147, 148, 149 are shown on map 157, and represent vehicle locations taken at 500 ms intervals. The varying distances between icons indicate vehicle speed. For example, the distance between the two location points furthest to the left corresponds to approximately 30 mph. In addition, unshaded (or green) round icons 145, 146 represent the vehicle is operating fine, whereas the various subsequent icons 147, 148, 149 by virtue of all being shaded (or red), may indicate the presence of a fault flag (e.g., similar to a check engine light)].

Claim 3, Mayer discloses the monitoring device according to claim 2, but does not specifically disclose not specifically disclose wherein the element surrounding the vehicle of interest is chosen from the group consisting of: - an object located in the surroundings of the vehicle of interest; - an individual located in the surroundings of the vehicle of interest; and - an obstacle encountered by the vehicle of interest.
However, Kim discloses the information acquisition module 140 acquires various kinds of information such as a risk of collision with an object near the mobile robot 30, a level of complexity of surrounding environments, etc. The risk of collision and the level of complexity may be used by the weight determination module 150 to determine a weight for each control value [see at least p0079].

Therefore, it would have been obvious to modify Mayer to include wherein the element surrounding the vehicle of interest is chosen from the group consisting of: - an object located in the surroundings of the vehicle of interest; - an individual located in the surroundings of the vehicle of interest; and - an obstacle encountered by the vehicle of interest, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.








Claim 4,  Mayer discloses the monitoring device according to claim 1, but does not specifically disclose wherein the limiting module is configured to limit the piloting hen at least one of the uncertainties exceeds an associated uncertainty threshold and/or when the measured lag exceeds an associated lag threshold. 
However, Kim discloses he control apparatus 100 may determine the autonomous weight 43 as the maximum value and determine the remote weight 41 as the minimum value in response to determination that the communication delay is greater than or equal to a predetermined threshold value 45. For example, as shown in FIG. 9, when the weight for each control value has a value from 0 to 1, the control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode.  The threshold value 45 may be a predetermined constant or a variable varying depending on situations. For example, the threshold value 45 may be a variable varying according to a current traveling speed of the mobile robot 30. In detail, for example, the threshold value 45 may be determined to be a value that is inversely proportional to the current traveling speed of the mobile robot 30, as shown in FIG. 10, and may vary as the current traveling speed of the mobile robot 30 changes. In this case, when the current traveling speed of the mobile robot 30 is higher even through the communication delay is maintained, the control apparatus 100 determines the autonomous weight 43 to be a lager value. Accordingly, it is possible to further decrease the risk of accident of the mobile robot 30 and to improve safety [see at least p0096 - 0098, 0108, 0109, Figs 9, 10].

Therefore, it would have been obvious to modify Mayer to include wherein the limiting module is configured to limit the piloting hen at least one of the uncertainties exceeds an associated uncertainty threshold and/or when the measured lag exceeds an associated lag threshold, providing a safe way for the vehicle to proceed, allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.


Claim 5,  Mayer discloses the monitoring device according to claim 1, but does not specifically disclose wherein the monitoring device comprises a control module able to send at least one movement command to at least one vehicle of the fleet, the limiting module being able to block the sending of any movement command to the vehicle of interest.
However, Kim discloses the remote control system 20 is an apparatus that is used by an operator to remotely control the mobile robot 30. The remote control system 20 may control the mobile robot 30, which is located at a remote location, by transmitting a control value (e.g., a steering angle and a speed) input by the operator to the mobile robot 30 in real time [see at least p0058];    Further disclosing, referring to FIG. 7, the control apparatus 100 may be configured to include a control value acquisition module 110, a delay determination module 120, an autonomous driving module 130, an information acquisition module 140, a weight determination module 150, and a target control value determination module 160; delay determination module 120 determines a communication delay between the remote control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7. As shown in Fig.9, a weight 41 for a remote control value (hereinafter referred to as a “remote weight”) and a weight 43 for an autonomous control value (hereinafter referred to as an “autonomous weight”) may be determined as values that are inversely proportional to each other. In detail, as the communication delay increases, the remote weight 41 may be determined as a larger value, and the autonomous weight 43 may be determined as a smaller value. This is to improve the safety of the mobile robot 30 by increasing the proportion in which the autonomous control value is reflected in the target control value as the communication delay increases; control apparatus 100 may determine the autonomous weight 43 to be “1” and may determine the remote weight 41 to be “0.” In this case, the mobile robot 30 may be controlled as if it is operating in an autonomous driving mode [see at least p0011, 0017, 0063 – 0066, 0096 - 0097  and Figs 1, 2, 4, 7 and 9].

Therefore, it would have been obvious to modify Mayer to include wherein the monitoring device comprises a control module able to send at least one movement command to at least one vehicle of the fleet, the limiting module being able to block the sending of any movement command to the vehicle of interest, providing controlling a mobile robot,  a safe way for the vehicle to proceed, and allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.


Claim 6,  Mayer discloses the monitoring device according to claim 1, but does not specifically disclose wherein the monitoring device is able to receive at least one piece of information from at least one second sensor, the second sensor being chosen from the group consisting of: a sensor embedded on board one of the autonomous vehicles and an infrastructure sensor positioned outside the autonomous vehicles, the monitoring device comprising a load shedding module able to deactivate the communication between the monitoring device and the at least one second sensor as a function of the determined uncertainty and/or the measured lag.
However, Kim discloses the control apparatus 100 may generate a target control value 29 based on a remote control value 23 input through the remote control system 20, a control value 25 (hereinafter referred to as an “autonomous control value”) generated by an autonomous driving module 21, (here the Examiner uses 21 has the second sensor that measures lag in communication) and the like. In this case, the control apparatus 100 may adjust the proportions in which the remote control value 23 and the autonomous control value 25 are reflected in the target control value 29, based on various factors such as a communication delay between the remote control system 20 and the mobile robot 30, a risk of collision, and a level of complexity of surrounding environments [see Fig 4 and p0064]. 




Therefore, it would have been obvious to modify Mayer to include, wherein the monitoring device is able to receive at least one piece of information from at least one second sensor, the second sensor being chosen from the group consisting of: a sensor embedded on board one of the autonomous vehicles and an infrastructure sensor positioned outside the autonomous vehicles, the monitoring device comprising a load shedding module able to deactivate the communication between the monitoring device and the at least one second sensor as a function of the determined uncertainty and/or the measured lag,  providing controlling a mobile robot,  a safe way for the vehicle to proceed, and allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.














Claim 7,  Mayer discloses the monitoring device according to claim 1, but does not specifically disclose comprising a load shedding module able to deactivate the communication between the monitoring device and at least one of the vehicles of the fleet as a function of the measured lag.
However, Kim discloses the delay determination module 120 determines a communication delay between the remote control system 20 and the mobile robot 30. The communication delay may be determined based on the control delay 5 and the monitoring delay 7 as shown in FIG. 1. For example, the communication delay may be determined in various forms such as the sum, the average, and the weighted average of the two delays 5 and 7.  Subsequently, the autonomous driving module 130 generates an autonomous control value for the mobile robot 30. To this end, the autonomous driving module 130 may use at least one autonomous driving algorithm well-known in the art, and any autonomous algorithm may be used [p0077 – p0078 – The Examiner interprets this as teaching the autonomous vehicle will go into autonomous mode, not requiring communication from the remote]. 
Therefore, it would have been obvious to modify Mayer to include, comprising a load shedding module able to deactivate the communication between the monitoring device and at least one of the vehicles of the fleet as a function of the measured lag,  providing controlling a mobile robot,  a safe way for the vehicle to proceed, and allowing autonomous drive when a delay takes place, thus preventing risk of accidents, collisions.



Claim 9, Mayer discloses a transport system comprising:  a monitoring device according to claim 1; and - a fleet of autonomous motor vehicles monitored remotely by the monitoring device [see at least p0058 -  the system 100 has a "vehicle side" comprising a plurality of vehicles 2, 3, and a user or "backend side" comprising a remote monitoring and diagnostic system (RDS) server or computer ("central monitoring station") 30 and one or more user devices 40 having RDS client modules or RDS software 41, which communicates with the RDS server 30. The central monitoring station 30 and user device(s) 40 may be combined or separate. Fleet vehicles 2, 3 are all in wireless communication with the central monitoring station 30]. See claim 1 rejection for claim 1. 

Claim 11, Mayer discloses a non-transitory computer-readable medium including a computer program product including the software instructions which, when implemented by a piece of computer equipment, carry out the limiting method according to claim 10 [see at least p0208, Fig 19 - the term "computer readable medium" is used to refer to any media used to provide computer executable code (e.g., software and computer programs) to the computer system 750. Examples of these media include main memory 756, secondary memory 758 (including hard disk drive 760, removable storage medium 764, and external storage medium 772), and any peripheral device communicatively coupled with communication interface 774 (including a network information server or other network device). These computer readable mediums are means for providing executable code, programming instructions, and software to the computer system 750]. 

Claim 8, Mayer as modified discloses the monitoring device according to claim 1, but does not specifically disclose comprising an alert module able to emit an alert signal as a function of the determined uncertainty and/or the calculated lag, the display screen being able to display the alert signal.
However, Mayer discloses the RDS system 30 then continues to update the GUI 50 for each new vehicle partial status message M2 received from currently active vehicles and each new complete status message M1 received for the currently selected vehicle at the user device 40, and to update the data storage 45 (if used) with new information for each vehicle (S-98).  In addition to controlling the display of vehicle status information on the user device 40 of each participating user, such as fleet operators, maintenance personnel, and the like, the RDS server 30 may also perform other tasks, such as processing or analyzing incoming information for any vehicle failures or faults, processing the data to provide other useful information for display on the GUI 50 or in reports, such as route profitability and passenger capacities, and providing commands or alert messages to both users and vehicle drivers [see p0136 – 0137 – here the Examiner uses Mayer as modified with the calculated lag of KIM (see Claim 1 above) using a display for alerts]. 
Therefore, it would have been obvious to modify Mayer as modified to include, comprising an alert module able to emit an alert signal as a function of the determined uncertainty and/or the calculated lag, the display screen being able to display the alert signal, providing a prompt way to take additional action and guide the remote and vehicle safely and efficiently. 




Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/Renee M. LaRose/
Examiner, Art Unit 3664

	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664